DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 18, the recitation of “wherein the second source region and the second drain region are on opposite sides of the first gate structure, respectively” in line 8 renders the claim as indefinite. It is unclear as to whether the second source and drain regions are intended to abut the first source and drain region, both can be considered first/second source and drain regions, or the intended language was “on opposite sides of the second gate structure.”
	Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (U.S. Publication No. 2015/0249036 A1; hereinafter Cai)
	With respect to claim 1, Cai discloses a device, comprising: 	a first transistor disposed within a first device region of a substrate, the first transistor comprising first source/drain regions [114], a first gate structure [104a,104b] laterally between the first source/drain regions, and first gate spacers [112] respectively on opposite sidewalls of the first gate structure; and 	a second transistor disposed within a second device region of the substrate, the second transistor comprising second source/drain regions [114], a second gate structure [104c,104d] laterally between the second source/drain regions, and second gate spacers [115] respectively on opposite sidewalls of the second gate structure, 	wherein the second source/drain regions of the second transistor have a maximal 
	With respect to claim 2, Cai discloses wherein top surfaces of the second source/drain regions are larger than top surfaces of the first source/drain regions (See Figure 2A)
	With respect to claim 3, Cai discloses wherein bottom surfaces of the second gate spacers are smaller than bottom surfaces of the first gate spacers (See Figure 2A).
	With respect to claim 5, Cai discloses a first source/drain contact [124A] over one of the first source/drain regions; and a second source/drain contact [124B] over one of the second source/drain regions, wherein a lateral distance between the second source/drain contact and the second gate structure is greater than a lateral distance between the first source/drain contact and the first gate structure (see Figure 2F).
	With respect to claim 6, Cai discloses wherein a ratio of a bottom surface area of the second source/drain contact to a top surface area of one of the second source/drain regions is smaller than a ratio of a bottom surface area of the first source/drain contact to a top surface area of one of the first source/drain regions (see Figure 2F)
	With respect to claim 7, Cai discloses wherein a bottom area ratio of the second source/drain contact to the second gate spacers is smaller than a bottom area ratio of the first source/drain contact to the first gate spacers (See Figure 2F).
	With respect to claim 8, Cai discloses an interlayer dielectric (ILD) layer comprising a first ILD portion [116] within the first device region and laterally surrounding the first gate spacers, and a second ILD portion [116] within the second 
	With respect to claim 9, Cai discloses a first source/drain contact extending through the first ILD portion to one of the first source/drain regions; and a second source/drain contact extending through the second ILD portion to one of the second source/drain regions, wherein a top area ratio of the second source/drain contact to the second ILD portion is smaller than a top area ratio of the first source/drain contact to the first ILD portion (See Figure 2F).
	With respect to claim 10, Cai discloses a device, comprising: a plurality of first gate structures [104a,104b] disposed within a first device region of a substrate; a plurality of second gate structures [104c,104d] disposed within a second device region of the substrate, and arranged at a larger gate-to-gate spacing than the plurality of first gate structures (See Figure 2A); a plurality of first gate spacers [112] contacting sidewalls of the plurality of first gate structures, respectively; and a plurality of second gate spacers [115] contacting sidewalls of the plurality of second gate structures, respectively, wherein the plurality of second gate spacers are thinner than the plurality of first gate spacers, and the substrate has an implantation species [114] under the plurality of second gate spacers but absent under the plurality of first gate spacers (See Figure 2A).
	With respect to claim 13, Cai discloses a plurality of first epitaxy structures [114] disposed within the first device region and alternately arranged with the plurality of first gate structures; and a plurality of second epitaxy structures [114] disposed within the second device region and alternately arranged with the plurality of second gate 
	With respect to claim 15, Cai discloses wherein each of the plurality of second gate structures comprises a gate dielectric layer [110] thicker than each of the plurality of second gate spacers.
	With respect to claim 16, Cai discloses wherein the plurality of second gate spacers each have a top surface smaller than a top surface of each of the plurality of first gate spacers (see Figure 2A).
	With respect to claim 17, Cai discloses wherein the gate-to-gate spacing of the plurality of second gate structures is larger than the gate-to-gate spacing of the plurality of first gate structures by at least about three percent of the gate-to-gate spacing of the plurality of first gate structures (See Figure 2A; ¶[0033])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claims 11-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S. Publication No. 2015/0249036 A1; hereinafter Cai) in view of Yoon et al. (U.S. Publication No. 2015/0035061 A1; hereinafter Yoon).
	With respect to claim 11, Cai fails to disclose wherein the implantation species comprises nitrogen (N), fluorine (F), argon (Ar), germanium (Ge), boron (B), indium (In), carbon (C), or combinations thereof.	In the same field of endeavor, Yoon teaches an implantation species [107a-d] 
	With respect to claim 12, Cai fails to disclose wherein the implantation species extends to vertically below the plurality of second gate structures.	In the same field of endeavor, Yoon teaches wherein the implantation species extends to vertically below the plurality of second gate structures (see Yoon Figure 25). 
	The implementation of implantation species as taught by Yoon within the FinFET of Cai produces regions for better etching control of source/drain regions (See Yoon ¶[0039]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 14, Cai fails to disclose wherein the implantation species has a bottommost position above bottom surfaces of the plurality of second epitaxy structures.
	Yoon teaches wherein the implantation species has a bottommost position above bottom surfaces of the plurality of second epitaxy structures (See Figure 25).
	The implementation of implantation species as taught by Yoon within the FinFET of Cai produces regions for better etching control of source/drain regions (See Yoon .
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S. Publication No. 2015/0249036 A1; hereinafter Cai) in view of Tak et al. (U.S. Publication No. 2017/0222014 A1; hereinafter Tak).
	With respect to claim 18, Cai discloses a device, comprising: a first transistor within a first device region of a substrate [102], the first transistor comprising a first gate structure [104A,104B], a first source region [114] and a first drain region [114], wherein the first source region and the first drain region are on opposite sides of the first gate structure, respectively; a second transistor within a second device region of the substrate, the second transistor comprising a second gate structure [104C,140D], a second source region and a second drain region [114], wherein the second source region and the second drain region are on opposite sides of the first gate structure (See ¶[0033]), respectively; a pair of first source/drain contacts [124A] over the first source region and the first drain region, respectively; and a pair of second source/drain contacts [124B] over the second source region and the second drain region, respectively (see ¶[0037]; contacts are formed to each side of the individual devices), wherein the first source region and the first drain region are both narrower than the second source region and the second drain region (See Figure 2A)	Cai fails to disclose the pair of first source/drain contacts is narrower than the pair of second source/drain contacts.	In the same field of endeavor, Tak teaches the pair of first source/drain contacts 
	With respect to claim 19, the combination of Cai and Tak discloses wherein a bottom surface of each of the pair of first source/drain contacts is smaller than a bottom surface of each of the pair of second source/drain contacts (See Cai Figure 2F and Tak Figure 8).
	With respect to claim 20, the combination of Cai and Tak discloses wherein a height-to-width ratio of each of the pair of first source/drain contacts is larger than a height-to-width ration of each of the pair of second source/drain contacts (See Cai Figure 2F and Tak Figure 8).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claim 4, none of the prior art teaches or suggests, alone or in combination, the first gate spacers overlap top surfaces of the first source/drain regions, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jun et al. (U.S. Publication No. 2016/0181399 A1) discloses a multigate FinFET
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JONATHAN HAN/Primary Examiner, Art Unit 2818